A. S. Walkee, J.
The town plat of Bren ham showed the usual subdivisions of a town or city; streets and squares; blocks, and their subdivisions into lots; made'and marked by actual surveys. The public squares and streets, by the map, and sales of lots with reference to the map, became and were reserved for public use. Lamar Co. v. Clements, 49 Tex., 354, and cases cited; Dillon on Mun. Corp., §§ 516, 518, 520, and authorities. From the dedication to the public it would follow that the public, during the existence of the city or the need for the street, has as perfect right to the streets, or to the use of the land covered by them, as the lot owner has to the part of the city tract inclosed within the lines of his lot. As against the right to the street, and as basis for title under limitation against the city or public, the deed to the lot is limited to the line of the street. This line marks the limit of the street as against the lot and of the lot against the street. A holding under the deed or grant of the lot could not extend beyond its lines. Therefore the requisites of the five years’ statute of limitations would not be met by the extension of improvements beyond a lot and into the street adjoining such lot. The holding may be adverse to the city or to the public, but it is 'not under deed.
We recognize that adverse continuous possession for ten years under the statute would confer title; as would a compliance with any other of the articles of the laws of limitation.
From this we deduce conclusions upon the propositions .raised in the appeal:
1. It is immaterial whether or not the suspension of the *483statutes of limitation in the constitution of 1869 was repealed by the constitution of 1876. The verdict fails to find any connected adverse possession before the war with the possession in 1865. From the erection of the house in the fall of 1865 to the filing of the suit was less than ten years. Appellant could not receive any benefit from the possession subsequent to the suit as an adverse holding.
2. The inclosure of part of the street adjoining the lot Mo. 51 would, if continued long enough, and adverse to the city or to the public, confer title by limitation; but only under the conditions prescribed in the several statutes.
3. What would as a fact constitute a break in the possession the court cannot dictate. In this case, for purposes evidently temporary, an inclosure was extended across a public street and into another block; and such inclosure, from decay or other reason, was destroyed or ceased to obstruct the use of the street, which had been occupied by such inclosure; such facts might be evidence of an abandonment of the lot beyond such street, when, under similar external facts applied to parts of a farm, inclosure of which was destroyed, would not even tend to show an abandonment.
Upon abandonment of the street as a highway, the rule insisted on may exist here as at common law. Still the implied guaranty to the public in laying off the town into blocks with well defined streets, that the streets shall be public highways, forbids that, as a basis of limitation against the public, the deed to the city lot could include the street to its center." As against the right to use the street, and which is the concern here, the lot is bounded by the street line, and possession held under a deed for the lot adjoining a street would be limited by such line.
6. The verdict finds the fact of occupancy over upon the the street, ownership of lot 51, payment of taxes from 1861, to July, 1875, being a term, and with conditions importing to such possession the force of title, but not beyond its limits. The judgment, therefore, was properly rendered upon the facts found by the verdict.
7. The verdict was sufficiently sustained by testimony. *484The charge of the court was quite favorable to the appellant. The jury were allowed as against him no latitude beyond the strict limits of the law.
[Opinion delivered June 21, 1880.]
8. If, as found by the jury, a part of the building which formed the more valuable part of the purchase was on the street, and the purchaser in no fault in the contract, he was entitled to a rescission. It is “a substantial error between the parties concerning the subject-matter of the contract.” 2 Kent, 471.
The judgment below should be affirmed.
Affirmed